Broyles, C. J.
Under repeated rulings of the Supreme Court and of this court a special ground of a motion for a new trial is too defective to be considered by the reviewing court, where, in order to determine whether error was committed by the trial court, and, if so, whether the error was material, it is necessary for the court to travel outside the ground, and to examine the brief of the evidence, or the pleadings, or some other portion of the record, not incorporated in the ground nor attached thereto as an exhibit. This ruling disposes of the amendment to the motion for a new trial.
2. The evidence, while conflicting, authorized the verdict, and the refusal to grant a new trial was not error.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.